Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 1 of 63




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No.

 POPSOCKETS LLC

                Plaintiff,
 v.

 LORA SUZANNE WILCOX,

                 and

 JOHN DOES 1-10, individually
 or as corporate/business entities,

                Defendants.


          COMPLAINT FOR DAMAGES, INJUNCTIVE AND OTHER RELIEF
        FOR VIOLATIONS OF 15 U.S.C. § 1114; 15 U.S.C. § 1125; C.R.S. § 6-1-105;
      TORTIOUS INTERFERENCE; AND RELATED CLAIMS; AND JURY DEMAND


         Plaintiff PopSockets LLC (“PopSockets” or “Plaintiff”) brings this action against

Defendant Lora Suzanne Wilcox (“Wilcox”) and John Does 1-10 (collectively, “Defendants”) for

(1) trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1114 and 15 U.S.C.

§ 1125; (2) unfair competition in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); (3) false

advertising in violation of 15 U.S.C. § 1125(a)(1)(B); (4) common law trademark infringement;

(5) common law unfair competition; (6) deceptive trade practices in violation of C.R.S. § 6-1-105;

and (7) tortious interference with contract and business relations. These claims arise from

Defendants’ infringement of PopSockets’ trademarks in connection with Defendants’ unlawful

and unauthorized advertisement and sale of POPSOCKETS-brand products on the Internet,



                                                1
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 2 of 63




including defective, damaged, and poor-quality products bearing the POPSOCKETS® trademark.

In support of its complaint, PopSockets alleges as follows:

                                           PARTIES

       1.      PopSockets is a limited liability company, organized under the laws of the State of

Colorado, with its principal place of business located in Boulder, Colorado.

       2.      Wilcox is an individual who, upon information and belief, resides at 9100

Independence Parkway, Apt. 2409, Plano, TX 75025-5845. Upon information and belief, Wilcox

operates or assists in the operation of a storefront on www.amazon.com (“Amazon”) that is

currently    called    “TexasDeals2.”          The     storefront    can       be   accessed    at:

https://www.amazon.com/sp?_encoding =UTF8&asin=&isAmazonFulfilled=&isCBA=&market

placeID=ATVPDKIKX0DER&orderID=&seller=AAX4MIW8ZLD5H&tab=&vasStoreID=.

       3.      PopSockets believes that other individuals or entities may be responsible for the

events and occurrences referred to herein or be otherwise interested in the outcome of the dispute.

The true names, involvement, and capacities, whether individual, corporate, associated, or

otherwise of these individuals or entities are unknown to PopSockets. Therefore, PopSockets sues

these Defendants by the fictitious names John Does 1 through 10. When the true names,

involvement, and capacities of these parties are ascertained, PopSockets will seek leave to amend

this Complaint accordingly. If PopSockets does not identify any such parties, it will dismiss these

Defendants from this action.

                                        JURISDICTION

       4.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331, 28 U.S.C. § 1338, and 28 U.S.C. § 1367. PopSockets’ federal claims are predicated on 15


                                                2
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 3 of 63




U.S.C. § 1114 and 15 U.S.C. § 1125(a), and its claims arising under the laws of the State of

Colorado are substantially related to its federal claims such that they form part of the same case or

controversy under Article III of the United States Constitution.

       5.      This Court has personal jurisdiction over Defendants because they have expressly

aimed tortious activities toward the State of Colorado and established sufficient minimum contacts

with Colorado by, among other things, advertising and selling infringing products bearing the

POPSOCKETS trademark to consumers within Colorado through one or more highly interactive

commercial websites, through the regular course of business, with the knowledge that PopSockets

is located in Colorado and is harmed in Colorado as a result of Defendants’ sales of infringing

products to Colorado residents. Defendants know that PopSockets is located in Colorado, among

other reasons, because they have received cease-and-desist letters that identified PopSockets as a

limited liability company located in Colorado and notified Defendants that their unlawful actions

were harming PopSockets in Colorado. PopSockets’ claims arise out of Defendants’ sales of

infringing products bearing the POPSOCKETS trademark to Colorado residents.

                                               VENUE

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims herein occurred within this judicial district.

                                   FACTUAL ALLEGATIONS

                                 PopSockets and its Trademarks

       7.      PopSockets develops, manufactures, markets, and sells grips/stands, mounts, and

other mobile device accessories under the POPSOCKETS brand.




                                                   3
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 4 of 63




       8.      PopSockets sells its products in the United States exclusively through its own

website and through a network of Authorized Distributors, Authorized Retailers (who purchase

products directly from PopSockets and sell products either at their brick-and-mortar locations or

through their proprietary websites authorized by PopSockets, as detailed herein), and Authorized

Resellers (who purchase products from distributors and sell either through approved websites or

at their brick-and-mortar locations, as described herein) (collectively “Authorized Sellers”).

PopSockets devotes a significant amount of time, energy, and resources toward protecting the

value of its brand, products, name, and reputation. By distributing products exclusively through

its website and through Authorized Sellers, PopSockets is able to ensure the satisfaction of its

consumers and maintain the integrity and reputation of the POPSOCKETS brand. In the highly

competitive mobile accessories market, quality and customer support are fundamental parts of the

customer’s decision to purchase a product.

       9.      To promote and protect the POPSOCKETS brand, PopSockets has registered

numerous trademarks with the United States Patent and Trademark Office (the “PopSockets

Trademarks”), including, but not limited to, the following:



                                                    U.S. Trademark Reg. No. 5,486,563



                                                    U.S. Trademark Reg. No. 5,204,637



                                                    U.S. Trademark Reg. No. 4,575,440




                                                4
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 5 of 63




                                                     U.S. Trademark Reg. No. 4,572,125


        10.     The registration for each of the PopSockets Trademarks is valid, subsisting, and in

full force and effect.

        11.     PopSockets actively uses and markets all of the PopSockets Trademarks in

commerce throughout the United States.

        12.     Because of the quality, reliability, and durability of PopSockets products,

consumers recognize the PopSockets Trademarks as being associated with high-quality grip,

mount, and case products in the mobile accessories industry.

        13.     Consumers associate the POPSOCKETS name with the quality and innovation of

PopSockets’ products. Since its inception, PopSockets has been committed to taking all possible

measures to guarantee high-quality, innovative, and lasting products.

        14.     For these reasons, the PopSockets Trademarks are widely recognized by the general

consuming public of the United States and PopSockets is recognized as the source of products

bearing the PopSockets Trademarks.

        15.     Due to the superior quality and exclusive distribution of PopSockets products, as

well as PopSockets’ recognition as the source of high-quality products, the PopSockets

Trademarks have substantial value.

                         Online Marketplaces and the Challenges they Present to
                                     PopSockets Product Quality

        16.     E-commerce retail sales have exploded over the past decade. From 2007 to the

beginning of 2018, the percentage of total retail sales in the United States that were completed


                                                 5
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 6 of 63




through e-commerce channels rose from 3.2% to 9.4%. E-Commerce Retail Sales as a Percent of

Total Sales, FEDERAL RESERVE BANK OF ST. LOUIS, March 13, 2019, https://fred .stlouisfed.org/

series/ECOMPCTSA.

       17.     In 2018, consumers spent $517.36 billion on e-commerce sales, a 15% increase

from 2017. The massive growth in e-commerce is being driven largely by sales on online

marketplaces. For example, in 2018, United States consumers spent $206.82 billion in e-

commerce sales on Amazon, a 16% increase from 2017. See Fareeha Ali, U.S. ecommerce sales

grow     15.0%      in     2018,     DIGITAL      COMMERCE         360     (March      13,     2019),

https://www.digitalcommerce360.com/article/us-ecommerce-sales/.

       18.     While online marketplaces have created a great deal of opportunity, they also

greatly challenge a brand owner’s ability to control the quality and safety of its products.

       19.     For example, consumers who purchase products through the online marketplaces

cannot touch, inspect, or interact with the product before purchasing it and cannot select a different

product if the one they initially select is damaged or has been tampered with. Instead, consumers

must trust that the product they choose over the Internet will arrive and be of the quality they

expect and typically receive from the manufacturer.

       20.     The online marketplaces also allow a third party to sell products anonymously, i.e.,

without disclosing their actual identity or sources to consumers. As such, any person who is able

to obtain a brand owner’s products through unauthorized diversion can sell the products on the

online marketplaces without having to reveal his or her identity to the consuming public. This

effectively prevents the manufacturer and the consumer from being able to reach sellers, like

Defendants, and address quality concerns.


                                                  6
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 7 of 63




         21.    It is common for these unauthorized sellers to sell diverted products of lesser quality

or to mix fake products in with shipments to unwitting consumers. Scott Cohn, Greed Report:

Your quest for savings could land you in the “gray market,” CNBC, Sept. 8, 2016,

https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the online

marketplaces that diverters are exploiting because they know consumers trust these marketplaces

and think that the products they are buying through these marketplaces are genuine. Spencer

Soper,       Amazon    Gets     Real     About     Fakes,     BLOOMBERG,        Nov.     28,     2016,

https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-fakes.

         22.    In its 2018 annual report to its shareholders, in fact, Amazon admitted that third-

party sellers on its marketplace may be selling products that are “counterfeit,” “pirated,” “stolen,”

or otherwise “materially different” from the product that was described to consumers.

Amazon.com, Inc., Annual Report (Form 10-K), at 14 (Jan. 31, 2019), available at

https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-

20181231x10k.htm. Amazon acknowledged that these actions are “violating the proprietary rights

of others.”

         23.    Because these diverters operate anonymously, a brand owner has no ability to

exercise its quality controls over the products they sell or to ensure that the products are safe and

authentic.

         24.    The reality of online marketplaces also poses threats to a brand owner’s ability to

maintain its goodwill, reputation, and brand integrity.




                                                  7
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 8 of 63




       25.      When purchasing products on a marketplace, consumers cannot easily distinguish

between a brand owner’s authorized and unauthorized sellers. Indeed, on some marketplaces, like

Amazon, all sellers are listed under one product listing. As a result, many customers purchase

products without knowing that they purchased from an unauthorized seller that does not (and

cannot) follow the manufacturer’s quality controls or is selling products that do not qualify for the

manufacturer’s warranty.

       26.      When a customer purchases a product on a marketplace and receives a damaged,

defective, expired, soon-to-expire, or poor-quality product, the customer is much more likely to

associate that frustration with the brand than with the anonymous seller.

       27.      The online marketplaces give disgruntled consumers a powerful and convenient

forum to air their grievances: product reviews. Any consumer who is dissatisfied with a product

he or she receives can post a review on the marketplace for all other consumers to see. Most often,

these reviews, which are often permanently fixed, will criticize the brand, not the seller.

       28.      These product reviews have a significant impact on a brand’s reputation. Survey

results show that 82% of United States adults “sometimes” consult online reviews when buying a

new product online and 40% “always” or “almost always” consult such reviews. Aaron Smith &

Monica       Anderson,   Online    reviews,   PEW     RESEARCH      CENTER,     Dec.    19,     2016,

http://www.pewinternet.org/2016/12/19/online-reviews/.

       29.      Consumers place extraordinary trust in these online reviews, as they are more than

10 times more likely to rely on consumer-generated product reviews than product descriptions

written by brand owners. Moms Place Trust in Other Consumers, EMARKETER, Feb. 10, 2010,

https://www.emarketer.com/Article/Moms-Place-Trust-Other-Consumers/1007509.                   Because


                                                 8
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 9 of 63




consumers so heavily “rely on reviews when they’re shopping online,” the Federal Trade

Commission has begun suing companies who post fake reviews of their products on online

marketplaces. Megan Henney, FTC cracking down on fake Amazon reviews, FOX BUSINESS, Feb.

28, 2019, https://www.foxbusiness.com/technology/ftc-cracking-down-on-fake-amazon-reviews

(quoting a press release from the director of the FTC).

       30.     Because of the reliance consumers place on online reviews, negative online reviews

can be the death knell for a brand owner’s online product listings. According to one study, merely

three negative online reviews will deter a majority (67%) of online consumers from purchasing a

particular product. How many bad reviews does it take to deter shoppers?, ECONSULTANCY, April

11,   2011,    https://econsultancy.com/blog/7403-how-many-bad-reviews-does-it-take-to-deter-

shoppers.

       31.     Negative reviews may also hurt a brand’s product placement in search results,

further reducing the likelihood that customers will purchase the products.

PopSockets Has Been the Target of Numerous Negative Online Marketplace Reviews from
       Customers Who Purchased Products from Sellers Who, Like Defendants,
   Did Not Implement the Quality Controls that PopSockets Requires for Online Sales

       32.     Consumers who purchase from anonymous, unauthorized sellers on online

marketplaces frequently receive poor-quality products and leave negative reviews on the product

listing. These negative reviews injure consumer perceptions of the brand’s quality and reputation,

as well as its placement in search results, ultimately causing the brand to suffer damage to its

goodwill and lost sales.

       33.     PopSockets has been the subject of numerous negative online marketplace reviews

from customers who purchased products from sellers, like Defendants, that failed to implement


                                                9
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 10 of 63




the quality controls that PopSockets requires of its authorized online sellers. These customers

complain of receiving damaged, counterfeit, or otherwise low-quality products and give the

PopSockets product a 1-star rating, reducing the product’s average rating and reputation.

        34.     For example, on March 15, 2019, Amazon user “T Hos” reported that he received

a PopSockets product “with a large scratch across the front,” and only learned after receiving the

product that it was not eligible for returns.




        35.     On February 27, 2019, Amazon user “Shelz” reported that the PopSockets product

she received was not in “the authentic PopSocket[s] Packaging” and did not work.




        36.     On January 13, 2019, Amazon user “Ray” reported that while his previous

PopSockets product worked “fine” for 12 months, the one he purchased on Amazon “failed after

two days! Will not stay attached to the phone.” He warned, “[r]ecommend you do not buy.”



                                                10
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 11 of 63




       37.    On December 24, 2018, Amazon user “JenMonica7” reported that she received a

fake PopSockets product when she purchased from Amazon. The fake PopSockets product looked

identical to the real one from the product listing, but did not work and could potentially cause

damage to consumers’ phones.




       38.    On November 8, 2018, Amazon user “Valerie” reported that she received a

PopSockets product that was missing the plastic cover needed to protect the adhesive.




                                               11
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 12 of 63




       39.     On September 23, 2018, an Amazon Customer reported that the PopSockets

product he purchased on Amazon “fell off in the first day,” whereas the PopSockets product he

had previously purchased from the PopSockets website had “lasted almost a year.”




       40.     On August 4, 2018, Amazon user “MFranny” reported that the PopSockets product

she purchased for her daughter “didn’t seem as sticky as other [PopSockets] we’ve had,” and was

completely useless three days later.




       41.     On July 11, 2018, Amazon user “Breck olsen” reported he was “[v]ery

disappointed” because the PopSockets product he purchased “came open and already used!”




       42.     On July 9, 2018, Amazon user “Jen” complained that the PopSockets product she

ordered arrived in dirty condition, looked used, and would not stick.




                                                12
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 13 of 63




       43.    That same day, Amazon user “Carlos F. Garcia” reported that the PopSockets

product he ordered from Amazon “came broken” even though a PopSockets product purchased at

the store “worked flawlessly.”




       44.    Meanwhile, Amazon user “monica” reported that her PopSockets product was

useless because the glue had melted before she received the product.




       45.    On July 3, 2018, Amazon user “Ibmongo” complained that the PopSockets product

the user ordered was “garbage” because it had “arrived slightly warped so it doesn’t keep a good

seal flat and just peels off.” The user warned other Amazon customers, “[d]on’t buy.”




       46.    On June 27, 2018, Amazon user “Steffani Murphy” reported that the PopSockets

product she purchased on Amazon “didn’t stick” but that the PopSockets product she ordered

directly from the PopSockets website “has been doing just fine.”

                                               13
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 14 of 63




         47.   On June 26, 2018, Amazon user “Marj” complained that the PopSockets product

she ordered was “useless” because it “[c]ame with fuzz and other lint like substance on [the] sticky

part.”




         48.   On June 21, 2018, Amazon user “Beth Gaedtke” complained that the PopSockets

product she received was used and did not work because it did not contain the adhesive covering

that PopSockets products are supposed to have. She warned that she would never buy the product

again.




         49.   On June 19, 2018, Amazon user “MissDivaDana” complained that she received a

PopSockets product that was “damaged,” “[d]irty, scratched, and discolored.”




                                                14
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 15 of 63




       50.     On August 15, 2017, Amazon user “Kaya smith” reported that she received a

counterfeit PopSockets product when ordering on Amazon, which did not work and came in a

different color from what she ordered.




       51.     On July 7, 2017, Amazon user “Potato Head” left a one-star review on a PopSockets

product listing after receiving a poor-quality PopSockets product and noted that the seller “offered

no help” and provided “extremely poor customer service.”




                                                15
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 16 of 63




        52.        On December 4, 2016, Amazon user “Felix” reported that the PopSockets product

he received looked “[a]s if a dog had been chewing the backside before they shipped it to me” and

left “a nasty residue the minute I applied it to my phone.”




        53.        The foregoing reviews are only a small sample of negative reviews of PopSockets

products that appear on the Amazon platform.

        54.        Amazon does not allow product reviews to identify the seller that sold the product

that is the subject of the product review. Given that Defendants are selling PopSockets products

on Amazon and are not subject to, or following, PopSockets’ quality controls, however, it is very

possible that some of the foregoing negative reviews were written by customers who purchased

PopSockets products from Defendants.

  PopSockets Has Implemented Quality Controls to Combat the Problems Presented by
   Online Marketplaces, Protect the Value of the PopSockets Trademarks, and Ensure
  Customers Receive the Genuine, High-Quality Products They Expect From PopSockets

        55.        Recognizing the reputational damage caused by the sale of poor-quality PopSockets

products, PopSockets has implemented a quality-control program that applies to all authorized

brick-and-mortar retail sellers, online sellers, and PopSockets itself. These controls protect the

value and goodwill associated with the POPSOCKETS brand.

        56.        The goal of this program is to ensure that consumers who buy PopSockets products

receive products that feature all of the special characteristics that consumers have come to expect

from products sold under the POPSOCKETS name, including the PopSockets warranty, quality,

and reliability.

                                                   16
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 17 of 63




       57.     The program seeks to minimize the likelihood that poor-quality products will reach

consumers. By preventing consumers from receiving poor-quality products, the program protects

consumers from confusion, as well as protects the value and goodwill associated with the

POPSOCKETS brand.

       58.     PopSockets abides by its quality-control procedures. Moreover, as discussed

below, PopSockets requires its Authorized Sellers to abide by the quality-control requirements and

audits its Authorized Sellers to ensure that they comply.

       59.     PopSockets’ ability to exercise its quality controls is essential to maintaining the

integrity and quality of PopSockets products, as well as the value of the PopSockets Trademarks

and other intellectual property.

                      Authorized Sellers Must Adhere to PopSockets’
                    Quality-Control and Customer-Service Requirements

       60.     PopSockets maintains strict quality controls over PopSockets products by selling

its products to consumers exclusively through its website and its network of Authorized Sellers.

       61.     PopSockets permits Authorized Sellers to sell PopSockets products only in specific

channels and requires Authorized Sellers to abide by applicable authorized seller policies and

agreements relating to quality controls, customer service, and other sales practices (collectively,

the “PopSockets Rules”).

       62.     The PopSockets Rules limit to whom and where Authorized Sellers may sell

PopSockets products. To prevent unauthorized persons from acquiring and reselling PopSockets

products, the PopSockets Rules permit PopSockets products to be sold only by Authorized Sellers.

PopSockets’ Authorized Distributors are authorized to sell PopSockets products for purposes of

resale only to Authorized Resellers that are approved by PopSockets. PopSockets permits

                                                17
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 18 of 63




Authorized Resellers and Authorized Retailers to sell PopSockets products only to end-user

consumers; they are specifically prohibited from selling products to anyone who intends to resell

the products.

       63.      Given the many perils of unauthorized online sales as described above, Authorized

Sellers are also prohibited from selling products on unauthorized websites, including but not

limited to third-party marketplaces such as Amazon, without the consent of PopSockets.

       64.      These restrictions are essential to PopSockets’ ability to exercise its quality controls

over PopSockets products because they allow PopSockets to know which of its Authorized Sellers

are approved to sell online and where its Authorized Sellers are selling online. If a quality issue

arises through an online sale by an Authorized Seller, PopSockets can identify the Authorized

Seller that made the sale, contact the Authorized Seller, and address the issue. PopSockets is

unable to take such action in connection with sales by unauthorized sellers because it does not

know who these sellers are and cannot obtain their cooperation in addressing any product-quality

issues that may arise.

       65.      In addition to restricting where and how Authorized Sellers can sell PopSockets

products, the PopSockets Rules also require Authorized Sellers to adhere to PopSockets’ quality-

control requirements related to the inspection, handling, and storage of PopSockets products. This

requirement helps ensure that PopSockets products are stored properly and are not damaged prior

to being sold to the consumer.

       66.      To ensure that consumers receive the genuine, high-quality products that they

expect from PopSockets, the PopSockets Rules require that Authorized Sellers inspect all products

for damage, defect, and other non-conformance, and they prohibit Authorized Sellers from selling


                                                  18
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 19 of 63




any damaged, defective, or non-conforming PopSockets products. Further, to assist PopSockets

in identifying any product-quality issues, Authorized Sellers are required to report any damage,

defects, or non-conformances to PopSockets. Negative reviews on Amazon show that consumers

have received PopSockets products with visible problems such as dirt, warping, fuzz, and missing

and damaged components. See, e.g., supra ¶¶ 34, 38, 41-43, 45, 47-49, 52. An Authorized Seller

inspecting products as required would have caught those problems and prevented the product from

being shipped to the consumer.

       67.     To avoid consumer confusion and ensure that consumers receive genuine

PopSockets products, the PopSockets Rules prohibit Authorized Sellers from relabeling,

repackaging, or altering PopSockets products. Authorized Sellers must not remove, translate, or

modify the contents of any label or literature accompanying PopSockets products. Further,

Authorized Sellers are prohibited from tampering with, defacing, or otherwise altering any

identifying information on PopSockets products, including serial numbers and UPC codes.

Negative reviews on Amazon show consumers have received PopSockets products in incorrect

packaging. See, e.g., supra ¶¶ 35, 41. Such products would not have been shipped by Authorized

Sellers that follow PopSockets’ quality controls.

       68.     PopSockets also ensures that consumers receive safe products by requiring that

Authorized Sellers assist with recalls and other consumer-safety information efforts.

       69.     The PopSockets Rules also require Authorized Sellers to provide certain services

to their customers. Authorized Sellers must familiarize themselves with the features of all

PopSockets products kept in their inventory so that they can advise customers on the selection and




                                                19
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 20 of 63




safe use of PopSockets products and share any applicable warranty, guarantee, or return-policy

information.

       70.     Following the sale of genuine PopSockets products, Authorized Sellers must

provide ongoing support to consumers and prompt replies to their inquiries.

       71.     Authorized Sellers agree to permit PopSockets to review and monitor their

activities to ensure their compliance with PopSockets’ quality-control and customer-service

requirements, including by permitting inspection of their facilities and records relating to

PopSockets products.

       72.     PopSockets’ quality-control requirements are legitimate and substantial and have

been implemented to facilitate PopSockets’ control over the quality of goods manufactured and

sold under the PopSockets Trademarks. These controls enable PopSockets to protect consumers

and the value and goodwill associated with the PopSockets Trademarks.

       73.     PopSockets’ quality-control requirements are material because they are designed to

protect consumers and prevent them from receiving poor-quality products and poor customer

service.

       74.     Consumers find it material and relevant to their purchasing decisions to know

whether a PopSockets product is being sold by an Authorized Seller subject to PopSockets’

quality-control requirements, or whether the product is being sold by an unauthorized seller who

is not subject to, and does not abide by, PopSockets’ quality controls and over whom PopSockets

cannot exercise quality controls.




                                               20
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 21 of 63




         Given the Flood of Poor-Quality Products on Online Marketplaces and
   Consumers’ Inability to Inspect Products Before Purchasing them Online, PopSockets
       Imposes Additional Requirements on its Authorized Sellers Who Sell Online

       75.      Given the many unscrupulous sellers, like Defendants, anonymously selling

products online, PopSockets imposes additional quality-control requirements with respect to

online sales.

       76.      The PopSockets Rules restrict the manner in which PopSockets products may be

sold to end-user consumers online. These rules allow PopSockets to oversee all Authorized Sellers

who sell PopSockets products online.

       77.      Except for a limited number of Authorized Sellers who are permitted to sell

PopSockets products on Amazon, Authorized Sellers are permitted to sell PopSockets products

online only on their own proprietary websites, provided that those websites satisfy certain criteria

and comply with PopSockets’ quality control standards for online sales (“Permissible Public

Websites”).

       78.      To qualify as a Permissible Public Website, a website must be operated by the

Authorized Seller in the Authorized Seller’s legal name or registered fictitious name and must state

the Authorized Seller’s legal name or registered fictitious name, mailing address, telephone

number, and email address. Permissible Public Websites may not give the appearance that they

are operated by PopSockets. Permissible Public Websites do not include storefronts on online

marketplace websites like Amazon.

       79.      PopSockets’ standards and criteria for Permissible Public Websites were

established to ensure that the websites represent the POPSOCKETS brand properly and to prevent

sellers from operating the websites in a manner that is inconsistent with or detrimental to the


                                                21
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 22 of 63




POPSOCKETS brand. These standards were also designed to allow PopSockets to quickly address

any product quality issues that may arise.

       80.     The PopSockets Rules prohibit Authorized Sellers from selling anonymously

online and instead require Permissible Public Websites to state the seller’s legal name or registered

fictitious name and current contact information. This requirement allows consumers to understand

the nature of the seller from whom they are purchasing and enables consumers to contact the seller

if any quality issues arise. This requirement also allows PopSockets to protect the public from the

sale of poor-quality and counterfeit PopSockets products because it permits easy detection of any

Authorized Seller who sells poor-quality or counterfeit goods.

       81.     The PopSockets Rules also require that Permissible Public Websites comply with

all applicable privacy, accessibility, and data security laws, regulations, and industry standards.

       82.     Authorized Sellers must not, on any Permissible Public Website, represent or

advertise any PopSockets product as “new” if the product has been returned with its original

packaging opened or has otherwise been altered by the customer. Typically, if a customer returns

a product that was purchased through a third-party online-marketplace site, the online marketplace

will repackage the product and allow it to be relisted as “new.” Indeed, customers purchasing

PopSockets products on Amazon have complained of receiving products that appear to have been

used. See, e.g., supra ¶¶ 41-42.

       83.     Unless otherwise approved by PopSockets, Authorized Sellers selling on

Permissible Public Websites may not use any third-party fulfilment service to store inventory or

fulfill orders for PopSockets products. This requirement ensures that PopSockets can quickly

investigate and address any quality-control or customer-service issues related to order fulfillment.


                                                 22
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 23 of 63




       84.     Additionally, Authorized Sellers selling on Permissible Public Websites must use

images of PopSockets products provided or approved by PopSockets and must keep product

descriptions and images up to date. Online consumers who purchased from unauthorized sellers

have complained of receiving PopSockets products that looked different from what was advertised.

See, e.g., supra ¶¶ 35, 37.

       85.     Permissible Public Websites must have a mechanism for receiving customer

feedback, and Authorized Sellers must take appropriate steps to address any feedback received.

       86.     Authorized Sellers who sell online must also cooperate with PopSockets in

investigating any negative online reviews related to their sales of PopSockets products. Again,

this is a critical component of PopSockets’ quality-control program because it allows PopSockets

to quickly address quality issues identified in online reviews with the responsible Authorized

Sellers, which it is unable to do for products sold by unauthorized sellers like Defendants.

       87.     In light of the unique quality-control challenges and heightened potential for

consumer confusion presented by online marketplaces such as Amazon, PopSockets has approved

only certain Authorized Sellers who can meet heightened quality-control standards to sell on the

Amazon marketplace.

       88.     Limiting the number of sellers authorized to sell PopSockets products on Amazon

allows PopSockets to monitor the sellers and their customer feedback closely, address any product-

quality issues promptly, and better protect the public from counterfeit products.

       89.     Authorized Sellers approved to sell on Amazon are required to follow strict storage

and handling guidelines. Poor storage conditions have caused consumers to complain of problems

such as melted glue, see, e.g., supra ¶ 44, and are likely responsible for the unexplained product


                                                23
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 24 of 63




quality and durability problems that consumers have experienced when buying PopSockets on

Amazon but not in brick-and-mortar channels. See, e.g., supra ¶¶ 36, 39, 46, 50.

       90.     Pursuant to the PopSockets Rules, Authorized Sellers approved to sell on Amazon

that are using Amazon’s Fulfillment by Amazon service must require Amazon to not commingle

their inventory of PopSockets products with any products belonging to any other seller. By default,

Amazon’s policy is to commingle products from different third-party sellers using Amazon’s

Fulfillment by Amazon service, such that a consumer ordering from one seller could receive a

product provided to Amazon by an entirely different seller. In that case, the consumer may receive

a poor-quality product from a seller even if the seller itself follows quality controls prior to

shipping the product to Amazon’s fulfillment centers.        The consumer may also receive a

counterfeit or fake product due to commingling. Authorized Sellers approved to sell on Amazon

must affirmatively opt out of commingling and may bear additional costs for doing so. This

requirement to prohibit commingling is crucial to ensuring that consumers who purchase products

from Authorized Sellers on Amazon receive genuine PopSockets products that have been subject

to PopSockets’ quality controls.

       91.     Importantly, Authorized Sellers approved to sell on Amazon are required to apply

unique Fulfillment Network Stock Keeping Unit (“FNSKU”) labels to each PopSockets product

fulfilled using the Fulfillment by Amazon service. This requirement prevents commingling by

Amazon.

       92.     Authorized Sellers approved to sell on Amazon that are using Amazon’s

Fulfillment by Amazon service must also affirmatively opt out of Amazon’s “FBA Repackaging

Service” service. If such Amazon sellers do not opt out of Amazon’s “FBA Repackaging Service,”


                                                24
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 25 of 63




Amazon will allow products that were returned and previously opened by customers to be resold

as “New” through Authorized Sellers’ storefronts.

       93.     The additional quality-control requirements that PopSockets imposes on its

Authorized Sellers who sell on Permissible Public Websites and on Amazon are legitimate and

substantial and have been implemented to allow PopSockets to control the quality of PopSockets

products that are sold online and to quickly address any quality issues that arise.

       94.     PopSockets’ quality controls are material, as they have been implemented to ensure

that consumers purchasing PopSockets products online receive genuine, high-quality PopSockets

products that abide by PopSockets’ quality controls. Consumers purchasing PopSockets products

online would find it relevant to their purchasing decisions to know whether the products they are

buying are vended by an Authorized Seller who is subject to, and abides by, PopSockets’ quality

controls.

                  PopSockets Audits its Authorized Sellers Who Sell Online
               to Ensure They Comply with its Quality-Control Requirements

       95.     In order to ensure that Authorized Sellers who sell on Permissible Public Websites

and on Amazon adhere to PopSockets’ quality-control requirements, PopSockets regularly

monitors sales of its products online. Pursuant to this auditing program, PopSockets reviews

Permissible Public Websites and authorized storefronts on Amazon to ensure compliance with the

PopSockets Rules.

       96.     PopSockets also monitors online product and seller reviews and conducts test

purchases and inspections to confirm Authorized Sellers’ compliance with all quality-control and

customer-service requirements.



                                                 25
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 26 of 63




       97.     Through these verification activities, PopSockets is able to communicate with its

Authorized Sellers to understand the nature of any product-quality issues or negative reviews and

to facilitate appropriate corrective actions.

       98.     PopSockets is also able to discipline Authorized Sellers that fail to comply with its

quality-control requirements and, if needed, terminate an Authorized Seller’s approval to sell

online or to sell PopSockets products generally.

   Genuine PopSockets Products Come with a Warranty; Defendants’ Products Do Not

       99.     PopSockets products purchased from Authorized Sellers also come with a limited

warranty that warrants against manufacturing defects in materials and workmanship under normal

use for three years (the “Warranty”). If PopSockets determines that a product covered by the

Warranty is defective, PopSockets provides at its option either (i) a product replacement, (ii) repair

of the product, or (iii) a refund of the purchase price.

       100.    PopSockets extends the Warranty only to products that were sold by sellers that are

subject to PopSockets’ quality controls. Because products sold by unauthorized sellers are not

subject to PopSockets’ quality controls and PopSockets cannot ensure the quality of such products,

PopSockets does not extend the Warranty to products sold by unauthorized sellers, including

Defendants.

       101.    The Warranty states that “PopSockets Products are legitimately sold only by

authorized retailers who are required to follow PopSockets’ policies, procedures, and quality

control standards.” The Warranty also states that “[a]n original or copy of the sales receipt from

the original PopSockets authorized sales retailer is required for warranty service, unless otherwise




                                                  26
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 27 of 63




prohibited    by     law.”     See     Limited        Warranty,   available     at     https://www.

PopSockets.com/pages/warranty.

       102.    The Warranty is a material component of genuine PopSockets products.

Consumers who purchase PopSockets products with the Warranty receive the peace of mind that

they are receiving a high-quality product, that PopSockets stands behind the product, and that if a

defect occurs, they will have the ability to have the product repaired, replaced, or refunded.

       103.    Consumers would find it material and relevant to their purchasing decision to know

whether the PopSockets product they are buying is covered by the Warranty. If a consumer knew

that a PopSockets product did not come with the Warranty, the consumer would be less likely to

purchase the product.

    Defendants are Illegally Selling Products Bearing the PopSockets Trademarks and
                      Interfering with PopSockets’ Quality Controls

       104.    Due to the product-quality and reputational concerns associated with the illegal sale

of PopSockets products by unauthorized sellers, PopSockets actively monitors the sale of

PopSockets products online.

       105.    Through these efforts, in February 2019, PopSockets discovered a high volume of

products bearing the PopSockets Trademarks being sold by Defendants on Amazon under the

storefront name “Planoseller2.” No contact information was provided for the “Planoseller2”

Amazon storefront.

       106.    Through investigation, PopSockets ultimately identified Wilcox as being

responsible, at least in part, for the operation of the “Planoseller2” storefront. Wilcox is not an

Authorized Seller of PopSockets products. After PopSockets sent correspondence to Wilcox at



                                                 27
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 28 of 63




her home address, Defendants changed the name of their Amazon storefront from “Planoseller2”

to “TexasDeals2,” apparently in order to elude PopSockets’ enforcement.

       107.    Because they are not Authorized Sellers, Defendants are not subject to, and do not

comply with, PopSockets’ Authorized Seller requirements or the PopSockets Rules, including the

additional quality-control requirements that PopSockets imposes on its Authorized Sellers who

sell on Permissible Public Websites and on Amazon.

       108.    Defendants have not applied to be Authorized Sellers of PopSockets products, and

PopSockets has not approved Defendants to be Authorized Sellers of its products.

       109.    Moreover, Defendants could not be approved as Authorized Sellers because they

do not comply with PopSockets’ quality-control requirements, including the requirements it

imposes on its Authorized Sellers who sell on Amazon. Defendants also do not comply with

PopSockets’ requirements because they do not list their full legal name, mailing address, telephone

number, email address, or business name on their Amazon storefront.

       110.    Despite not being approved as Authorized Sellers and not meeting the requirements

in the PopSockets Rules regarding quality controls, Defendants have sold, and continue to sell,

products bearing the PopSockets Trademarks on their Amazon storefront.

       111.    Because Defendants are not Authorized Sellers of PopSockets products,

PopSockets is unable to exercise control over the quality of products Defendants sell bearing the

PopSockets Trademarks. Defendants’ sale of products bearing the PopSockets Trademarks also

interferes with PopSockets’ ability to exercise quality control over products bearing the

PopSockets Trademarks because PopSockets is unable to audit Defendants or inspect their

facilities and records. As a result, PopSockets cannot ensure that Defendants are complying with


                                                28
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 29 of 63




PopSockets’ quality controls or close their account if they fail to comply with PopSockets’ quality-

control requirements.

       112.    The products Defendants sell are not genuine PopSockets products because the

products are not authorized for sale by PopSockets and are not subject to, and interfere with,

PopSockets’ quality controls.

       113.    The products Defendants sell are materially different from genuine PopSockets

products because they do not come with the Warranty or customer-service benefits that accompany

genuine PopSockets products, which are essential elements of PopSockets products.

       114.    Defendants, through their highly interactive Amazon storefront, sell infringing

products bearing the PopSockets Trademarks to consumers located in Colorado through the regular

course of business.

                  Defendants Do Not Abide by PopSockets’ Quality-Control
                           and Customer-Service Requirements

       115.    Defendants do not abide by PopSockets’ quality-control and customer-service

requirements that are imposed upon Authorized Sellers of genuine PopSockets products.

       116.    Defendants do not comply with PopSockets’ quality-control requirements because

they have not provided PopSockets their business information or given PopSockets an opportunity

to vet them to determine if they meet the high level of standards that PopSockets demands of its

Authorized Sellers.

       117.    Defendants do not comply with PopSockets’ quality-control requirements because

they sell anonymously and provide no contact information on their Amazon storefront.

Defendants’ Amazon storefront page does not include their business name, mailing address, email

address, or any other identifying information.

                                                 29
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 30 of 63




       118.    Defendants do not comply with PopSockets’ quality-control requirements because

they sell on Amazon without PopSockets’ authorization.

       119.    Defendants also do not comply with PopSockets’ quality-control requirements

because they have not disclosed to PopSockets where they acquire their products that bear the

PopSockets Trademarks. Defendants’ failure to provide such information prevents PopSockets

from determining if any products Defendants are selling or have sold are subject to a recall or

consumer-safety information effort.

       120.    Defendants also do not comply with PopSockets’ quality-control-inspection

requirements. By purchasing products from Defendants’ Amazon storefront, PopSockets has

found that Defendants are selling products bearing the PopSockets Trademarks that Authorized

Sellers would have removed from their inventory and not sold to consumers in the course of

carrying out PopSockets’ quality-control-inspection requirements. Because Defendants are not

following PopSockets’ quality-control-inspection requirements and removing deficient and

damaged products from their inventory, Defendants are likely selling products bearing the

PopSockets Trademarks that are damaged, defective, and that have been tampered with. As set

forth above, numerous customers have complained that unidentified sellers on Amazon sold them

damaged or defective PopSockets products. See, e.g., supra ¶¶ 38, 40, 43-45, 48.

       121.    Defendants’ failure to comply with these quality controls also interferes with

PopSockets’ quality controls because it prevents PopSockets from being able to obtain

Defendants’ assistance with any recall or consumer-safety information efforts that may arise

related to any products they are selling or have sold in the past.




                                                 30
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 31 of 63




       122.    Because Defendants have not agreed to comply with PopSockets’ quality-control

requirements, including its audit procedures, PopSockets has no way to confirm that Defendants

are qualified or trained to accurately describe, demonstrate, and sell the products bearing the

PopSockets Trademarks in their inventory, or to advise customers on how to use PopSockets

products properly. Accordingly, Defendants may not provide the informed customer service

regarding PopSockets products that PopSockets requires Authorized Sellers to provide.

Consumers have left negative reviews on PopSockets’ product pages complaining about

unidentified sellers’ poor customer service, lowering the average review score of PopSockets’

products. See, e.g., supra ¶¶ 34-52.

       123.    Because Defendants have not agreed to comply with PopSockets’ quality-control

requirements, including its audit procedures, PopSockets has no way to confirm that Defendants

provide the ongoing support, advice, and responses to customer inquiries that PopSockets requires

its Authorized Sellers to provide to customers who purchased PopSockets products.

       124.    Because Defendants have not agreed to comply with PopSockets’ quality-control

requirements, including its audit procedures, PopSockets has no way to confirm that Defendants

take appropriate steps to address negative reviews from customers. Defendants do not cooperate

with PopSockets in investigating negative product reviews as Authorized Sellers are required to

do.




                                               31
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 32 of 63




 Defendants Are Infringing on the PopSockets Trademarks by Selling Products Bearing the
  PopSockets Trademarks that Are Not Subject To, Do Not Abide By, and Interfere with
            PopSockets’ Quality-Control and Customer-Service Requirements

       125.     For all of the reasons set forth above, the products Defendants sell bearing the

PopSockets Trademarks fail to adhere to the extensive and legitimate quality controls that

PopSockets exercises over PopSockets products to protect consumers and its brand goodwill.

       126.     The products sold by Defendants bearing the PopSockets Trademarks are not

subject to, do not abide by, and interfere with PopSockets’ quality controls and customer-service

requirements.

       127.     Because the products Defendants sell bearing the PopSockets Trademarks are not

subject to, do not abide by, and interfere with PopSockets’ quality controls and customer-service

requirements, those products are materially different from genuine PopSockets products.

       128.     Because the products Defendants sell bearing the PopSockets Trademarks are not

subject to, do not abide by, and interfere with PopSockets’ quality controls and customer-service

requirements, those products are not genuine PopSockets products.

       129.     Defendants’ unauthorized sale of products bearing the PopSockets Trademarks is

likely to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine PopSockets products, when, in fact, they are not.

       130.     Defendants’ unauthorized sale of products bearing the PopSockets Trademarks

infringes on the PopSockets Trademarks and diminishes their value.

       131.     Despite these facts, Defendants have sold, and continue to sell, products bearing

the PopSockets Trademarks through their Amazon storefront without PopSockets’ consent.




                                               32
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 33 of 63




 Defendants Are Infringing on the PopSockets Trademarks by Selling Products Bearing the
             PopSockets Trademarks that Do Not Come with the Warranty

       132.    As set forth above, genuine PopSockets products purchased from PopSockets and

its Authorized Sellers that comply with PopSockets’ quality controls come with the Warranty.

       133.    Because Defendants are not Authorized Sellers of PopSockets products and do not

comply with PopSockets’ quality controls, the products they sell bearing the PopSockets

Trademarks do not come with the Warranty.

       134.    Because the products Defendants sell do not come with the Warranty, they are

materially different from genuine PopSockets products.

       135.    Defendants’ unauthorized sale of products bearing the PopSockets Trademarks is

likely to, and does, create customer confusion because customers who purchase products bearing

the PopSockets Trademarks from Defendants believe they are purchasing genuine PopSockets

products that come with the Warranty when, in fact, they are not.

          Defendants Are Engaging In False Advertising by Falsely Representing
                  that the Products They Sell Come with the Warranty

       136.    In addition to infringing on the PopSockets Trademarks, Defendants are also falsely

advertising that the products they sell come with the Warranty.

       137.    Defendants are selling products bearing the PopSockets Trademarks on Amazon

product listings that state that products are covered by the Warranty. As of the date of this

Complaint, Defendants listed for sale sixty-five products bearing PopSockets Trademarks on

Amazon. For example, Defendants are listing the following product that specifically states that it

comes with the Warranty, listed on the following Amazon product listing page:

https://www.amazon.com/PopSockets-Collapsible-Stand-Phones


                                               33
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 34 of 63




Tablets/dp/B0742S4TXG/ref=sr_1_1?crid=3DUNRZ0SD0OQW&keywords=texasdeals2&qid=

1554988854&refinements=p_72%3A2661621011&s=wireless&sprefix=texasdeal%2Caps%2C1

71&sr=1-1.    A screenshot of this listing, showing Defendants as the seller, and including the

specific representation that the product comes with the Warranty, is set forth here:




                                                34
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 35 of 63




       138.    In addition to the language in the product listings, Defendants are also representing

that their products come with the Warranty because they have listed the products as “New.”

Pursuant to Amazon’s policies, a “New” product listing comes with the “original manufacturer’s

warranty”:




https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&ref=efph_2003

39950_cont_521.

       139.    As set forth above, the products Defendants sell do not come with the Warranty.

Thus, by representing to consumers that the products they sell are “New” and come with the

Warranty, Defendants are falsely advertising the products they are selling.

        PopSockets Has Attempted to Stop Defendants’ Infringing Sale of Products
            Bearing the PopSockets Trademarks, But Defendants Continue to
                     Willfully Infringe the PopSockets Trademarks

       140.    After PopSockets discovered products bearing the PopSockets Trademarks being

sold illegally on the “Planoseller2” Amazon storefront, PopSockets had to investigate the

storefront to identify its operators because the “Planoseller2” storefront provided no contact

information.

       141.    Through investigation, PopSockets determined that the operator(s) of the

“Planoseller2” storefront provided the following contact information to Amazon: “Lora Wilcox,

9100 Independence Pkwy Apt 2409, Plano TX 75025-5845 US” (the “Plano Address”). Through


                                                35
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 36 of 63




further investigation, PopSockets confirmed that a natural person, Lora Suzanne Wilcox, resides

at the Plano Address. PopSockets also caused a product to be purchased from the “Planoseller2”

storefront, and the product that was received listed the Plano Address as the return address.

       142.    On or about February 21, 2019, counsel for PopSockets sent a cease-and-desist

letter via overnight delivery to Wilcox at the Plano Address, demanding that Defendants

immediately cease selling products bearing the PopSockets Trademarks. PopSockets did not

receive a response to its letter, and the “Planoseller2” storefront continued to advertise and sell

products bearing the PopSockets Trademarks.

       143.    On or about March 6, 2019, counsel for PopSockets sent another cease-and-desist

letter to Wilcox at the Plano Address. This letter demanded that Defendants cease selling products

bearing the PopSockets Trademarks and also warned them of their legal duty to not destroy

relevant evidence in light of imminent litigation with PopSockets.

       144.    PopSockets did not receive a response to its March 6 letter, and the “Planoseller2”

storefront continued to advertise and sell products bearing the PopSockets Trademarks. On March

27, 2019, however, Defendants changed the name of their Amazon storefront from “Planoseller2”

to “TexasDeals2” in an apparent attempt to evade further detection by PopSockets.

       145.    As of the time of filing, Defendants’ Amazon storefront is called “TexasDeals2.”

The “Merchant ID” for Defendants’ storefront—which will remain the same even if Defendants

again change the name of their storefront—is AAX4MIW8ZLD5H. The storefront can be

accessed at: https://www.amazon.com/sp?_encoding=UTF8&asin=&is AmazonFulfilled=&

isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&seller=AAX4MIW8ZLD5H&tab=&

vasStoreID=.


                                                36
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 37 of 63




       146.    PopSockets’ February 21 letter and its March 6 letter each provided notice to

Defendants that PopSockets is located in Colorado and is harmed in Colorado by Defendants’

illegal sales of infringing products bearing the PopSockets Trademarks.

       147.    Defendants’ conduct is typical of unauthorized sellers who know that they are

engaged in unlawful conduct but choose to ignore letters in hopes that the trademark owner will

not discover the unauthorized sellers’ identities or take legal action to stop their sales.

       148.    Defendants’ disregard of communications from PopSockets and continued sale of

non-genuine products despite being informed of their unlawful conduct, coupled with their active

efforts to conceal themselves and avoid detection, demonstrates that they are acting intentionally,

willfully, and maliciously.

        Defendants are Tortiously Interfering with PopSockets’ Agreements with its
                                    Authorized Sellers

       149.    PopSockets sells PopSockets products only to Authorized Sellers and to end-user

customers through its website.

       150.    Defendants have sold a high volume of products bearing the PopSockets

Trademarks through their “TexasDeals2” Amazon storefront.

       151.    Defendants are not Authorized Sellers, and PopSockets has not itself sold any

PopSockets products to Defendants.

       152.    Although PopSockets must take discovery in this action to learn how Defendants

acquired the products bearing PopSockets Trademarks that they have resold, based on these facts

it is likely that Defendants have obtained those products from one or more Authorized Sellers.

       153.    Upon information and belief, Defendants have purchased products from

PopSockets’ Authorized Sellers for the purpose of reselling the products on the Internet without

                                                  37
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 38 of 63




PopSockets’ approval, with full knowledge that such behavior would unlawfully infringe upon the

PopSockets Trademarks.

        154.    The PopSockets Rules prohibit PopSockets’ Authorized Sellers from selling

PopSockets products to persons, like Defendants, who are not Authorized Sellers and who intend

to resell the products.

        155.    Defendants were informed of this prohibition by at least February 22, 2019. Indeed,

the cease-and-desist letter that PopSockets’ attorneys sent to Defendants via overnight mail on

February 21, 2019 informed Defendant that PopSockets restricts the manner in which Authorized

Sellers may sell PopSockets products and that Authorized Sellers may not sell PopSockets

products to any persons who intend to resell the products other than Authorized Sellers.

        156.    Defendants were also informed that, by purchasing PopSockets products from an

Authorized Seller for purposes of resale, they were causing a breach of the agreement between

PopSockets and its Authorized Seller and were interfering with PopSockets’ agreements and

business relationships.

        157.    Defendants were also advised that if they continued to acquire products from

PopSockets’ Authorized Sellers for purposes of resale, they would be liable for tortiously

interfering with PopSockets’ contracts and/or business relationships.

        158.    Despite being provided this information, upon information and belief, Defendants

have continued to acquire products from PopSockets’ Authorized Sellers.

        159.    Upon information and belief, Defendants willfully and knowingly induced

unknown Authorized Sellers to breach their agreements with PopSockets so that Defendants could

acquire products bearing the PopSockets Trademarks and resell them.


                                                38
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 39 of 63




       PopSockets Has Suffered Significant Harm as a Result of Defendants’ Conduct

        160.   As set forth above, the unauthorized sale of products bearing the PopSockets

Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

POPSOCKETS brand.

        161.   When a consumer receives from Defendants a non-genuine, poor-quality, or

defective product that does not come with the Warranty, the consumer associates that negative

experience with PopSockets. The consumer may also leave a negative review on a PopSockets

product page. As such, Defendants’ ongoing sale of unauthorized products bearing the PopSockets

Trademarks harms the POPSOCKETS brand.

        162.   PopSockets has suffered, and will continue to suffer, significant monetary harm as

a result of Defendants’ actions, including, but not limited to, loss of sales, damage to PopSockets’

intellectual property, and damage to its existing and potential business relations.

        163.   PopSockets has suffered, and will continue to suffer, irreparable harm to its

reputation, goodwill, business and customer relationships, intellectual property rights, and brand

integrity.

        164.   PopSockets is entitled to injunctive relief because, upon information and belief,

Defendants will otherwise continue to sell products bearing the PopSockets Trademarks

unlawfully and infringe the PopSockets Trademarks, causing continued irreparable harm to

PopSockets’ reputation, goodwill, relationships, intellectual property, and brand integrity.

        165.   Defendants’ conduct was and is knowing, intentional, willful, malicious, wanton,

and contrary to law.




                                                 39
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 40 of 63




          166.   Defendants’ willful infringement of the PopSockets Trademarks and continued

pattern of misconduct demonstrate an intent to harm PopSockets.

                                  FIRST CAUSE OF ACTION
                                    Trademark Infringement
                               15 U.S.C. §§ 1114 and 1125(a)(1)(A)

          167.   PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

          168.   PopSockets owns the PopSockets Trademarks.

          169.   PopSockets has registered the PopSockets Trademarks with the United States

Patent and Trademark Office.

          170.   The PopSockets Trademarks are valid and subsisting trademarks in full force and

effect.

          171.   Defendants willfully and knowingly used, and continue to use, the PopSockets

Trademarks in interstate commerce for the purpose of selling products bearing the PopSockets

Trademarks without PopSockets’ consent.

          172.   The products Defendants sell bearing the PopSockets Trademarks are not

authorized for sale by PopSockets.

          173.   The products Defendants sell bearing the PopSockets Trademarks do not come with

the Warranty.

          174.   PopSockets has established legitimate and substantial quality-control procedures

with which genuine PopSockets products must comply.

          175.   PopSockets abides by these quality-control procedures and requires all of its

Authorized Sellers to abide by these quality controls.


                                                40
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 41 of 63




       176.     PopSockets’ quality controls are material, as they protect consumers and prevent

consumers from receiving poor-quality products. When a consumer considers whether to purchase

a product bearing the PopSockets Trademarks, the applicability of PopSockets’ quality controls to

the product is relevant to the consumers’ purchasing decision.

       177.     The products Defendants sell bearing the PopSockets Trademarks are not subject

to, do not abide by, and interfere with PopSockets’ quality controls and customer-service

requirements.

       178.     Because the products Defendants sell bearing the PopSockets Trademarks do not

come with the Warranty, are not subject to, do not abide by, and interfere with PopSockets’ quality

controls and customer-service requirements, the products Defendants sell are materially different

from genuine PopSockets products sold by Authorized Sellers.

       179.     Because the products Defendants sell bearing the PopSockets Trademarks are

materially different from PopSockets products sold by Authorized Sellers, the products Defendants

sell are not genuine PopSockets products.

       180.     Defendants’ unauthorized sales of products bearing the PopSockets Trademarks

interfere with PopSockets’ quality controls and its ability to exercise quality control over products

bearing the PopSockets Trademarks.

       181.     Defendants’ unauthorized sales of products bearing the PopSockets Trademarks are

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are subject to, and

abide by, PopSockets’ quality controls when, in fact, they do not.




                                                 41
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 42 of 63




        182.    Defendants’ unauthorized sales of products bearing the PopSockets Trademarks are

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are genuine

PopSockets products when, in fact, they are not.

        183.    Defendants’ unauthorized sales of products bearing the PopSockets Trademarks are

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are sponsored or

authorized by PopSockets when, in fact, they are not.

        184.    Defendants’ unauthorized use of the PopSockets Trademarks has infringed and

materially damaged the value of the PopSockets Trademarks and caused significant damage to

PopSockets’ business relationships.

        185.    As a proximate result of Defendants’ actions, PopSockets has suffered, and

continues to suffer, immediate and irreparable harm. PopSockets has also suffered, and continues

to suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

in an amount to be proven at trial. This immediate and irreparable harm includes damage to brand

goodwill when consumers receive poor-quality products and post negative reviews that will remain

on Amazon permanently, harming PopSockets’ reputation among consumers and the placement of

its products in search results.

        186.    PopSockets is entitled to recover its damages caused by Defendants’ infringement

of the PopSockets Trademarks and disgorge Defendants’ profits from Defendants’ willfully

infringing sales and unjust enrichment.




                                                 42
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 43 of 63




       187.    PopSockets is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and, unless Defendants are permanently

enjoined, PopSockets will suffer irreparable harm.

       188.    PopSockets is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed the

PopSockets Trademarks.

                                 SECOND CAUSE OF ACTION
                                      Unfair Competition
                                   15 U.S.C. § 1125(a)(1)(A)

       189.    PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

       190.    PopSockets is the owner of the PopSockets Trademarks.

       191.    Defendants have willfully and knowingly used, and continue to use, the PopSockets

Trademarks in interstate commerce for purposes of selling products bearing the PopSockets

Trademarks without PopSockets’ consent.

       192.    The products Defendants advertise and sell bearing the PopSockets Trademarks are

not authorized for sale by PopSockets.

       193.    PopSockets has established and implemented legitimate and substantial quality

controls with which genuine PopSockets products must comply.

       194.    PopSockets abides by these quality controls and requires all of its Authorized

Sellers to abide by these quality controls.

       195.    PopSockets’ quality controls are material, as they protect consumers and prevent

them from receiving poor-quality, damaged, and defective products.


                                                43
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 44 of 63




       196.    The products Defendants advertise and sell bearing the PopSockets Trademarks are

not subject to, do not abide by, and interfere with PopSockets’ quality controls and customer-

service requirements.

       197.    Because the products Defendants advertise and sell bearing the PopSockets

Trademarks do not come with the Warranty, and are not subject to, do not abide by, and interfere

with PopSockets’ quality controls and customer-service requirements, the products Defendants

sell are materially different from genuine PopSockets products.

       198.    Because the products Defendants advertise and sell bearing the PopSockets

Trademarks do not come with the Warranty, and are not subject to, do not abide by, and interfere

with PopSockets’ quality controls and customer-service requirements, the products Defendants

advertise and sell are not genuine PopSockets products.

       199.    Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks interferes with PopSockets’ quality controls and its ability to exercise

quality control over products bearing the PopSockets Trademarks.

       200.    Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

it suggests that the products Defendants offer are covered by the Warranty and are subject to and

abide by PopSockets’ quality controls when, in fact, they are not.

       201.    Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

it suggests that the products Defendants advertise and offer for sale are genuine PopSockets

products when, in fact, they are not.


                                                44
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 45 of 63




       202.    Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

it suggests that the products Defendants advertise and offer for sale are sponsored by, authorized

by, or otherwise connected with PopSockets when, in fact, they are not.

       203.    Defendants’ unauthorized use of the PopSockets Trademarks has infringed upon

and materially damaged the value of the PopSockets Trademarks and caused significant damage

to PopSockets’ business relationships.

       204.    As a result of Defendants’ conduct, PopSockets has suffered, and continues to

suffer, immediate and irreparable harm. This immediate and irreparable harm includes damage to

brand goodwill when consumers receive poor-quality products and post negative reviews that will

remain on Amazon permanently, harming PopSockets’ reputation among consumers and

placement in search results.

       205.    PopSockets has also suffered, and continues to suffer, damages, including, but not

limited to, loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

       206.    PopSockets is entitled to recover its damages caused by Defendants’ infringement

of the PopSockets Trademarks and disgorge Defendants’ profits from their willfully infringing

sales and unjust enrichment.

       207.    PopSockets is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and, unless Defendants are permanently

enjoined, PopSockets will suffer irreparable harm.




                                                 45
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 46 of 63




          208.   PopSockets is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the PopSockets Trademarks.

                                   THIRD CAUSE OF ACTION
                                        False Advertising
                                     15 U.S.C. § 1125(a)(1)(B)

          209.   PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

          210.   PopSockets is the owner of the PopSockets Trademarks.

          211.   The PopSockets Trademarks are valid and subsisting trademarks in full force and

effect.

          212.   Through their Amazon storefront, Defendants have willfully and knowingly used,

and continue to use, the PopSockets Trademarks in interstate commerce for purposes of

advertising, promoting, and selling products bearing the PopSockets Trademarks without

PopSockets’ consent.

          213.   Defendants’ advertisements and promotions of their products unlawfully using the

PopSockets Trademarks have been disseminated to the relevant purchasing public.

          214.   PopSockets products purchased from PopSockets and its Authorized Sellers, who

comply with PopSockets’ quality controls, come with the Warranty.

          215.   PopSockets cannot oversee or take action to correct the quality of its products sold

by unauthorized sellers. As a result, PopSockets does not extend its Warranty to products that are

sold by unauthorized sellers who are outside of and do not comply with PopSockets’ quality




                                                  46
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 47 of 63




controls. Accordingly, the products Defendants sell bearing the PopSockets Trademarks do not

come with the Warranty.

        216.       Defendants falsely advertise that the products they sell bearing the PopSockets

Trademarks come with the Warranty.           As discussed above, the product listings on which

Defendants sell products bearing the PopSockets Trademarks specifically state that they come with

the Warranty. Defendants also advertise that the products they sell bearing the PopSockets

Trademarks are “New” products, which under Amazon’s policies means that they come with the

Warranty.

        217.       These representations are false because the products Defendants sell bearing the

PopSockets Trademarks do not come with the Warranty.

        218.       Defendants’ use of the PopSockets Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the PopSockets Trademarks misrepresents the

nature, characteristics, qualities, and origin of the products because it suggests that they come with

the Warranty when, in fact, they do not.

        219.       As a proximate result of Defendants’ actions, PopSockets has suffered, and will

continue to suffer, damage to its business, goodwill, reputation, and profits in an amount to be

proven at trial.

        220.       PopSockets is entitled to recover its damages caused by Defendants’ infringement

of the PopSockets Trademarks and disgorge Defendants’ profits from their willfully infringing

sales and unjust enrichment.




                                                  47
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 48 of 63




          221.   PopSockets is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and, unless Defendants are permanently

enjoined, PopSockets will suffer irreparable harm.

          222.   PopSockets is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the PopSockets Trademarks.

                                FOURTH CAUSE OF ACTION
                             Common Law Trademark Infringement

          223.   PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

          224.   PopSockets owns the PopSockets Trademarks.

          225.   The PopSockets Trademarks are valid and subsisting trademarks in full force and

effect.

          226.   The PopSockets Trademarks are distinctive and widely recognized by the

consuming public. PopSockets’ products are sold and purchased through its website and its

network of Authorized Sellers throughout the United States, including Colorado.

          227.   PopSockets is widely recognized as the designated source of goods bearing the

PopSockets Trademarks.

          228.   Defendants willfully and knowingly used, and continue to use, the PopSockets

Trademarks in commerce for purposes of selling products bearing the PopSockets Trademarks in

Colorado without PopSockets’ consent.

          229.   The products Defendants sell bearing the PopSockets Trademarks are not

authorized for sale by PopSockets.

                                                  48
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 49 of 63




       230.     The products Defendants sell bearing the PopSockets Trademarks do not come with

the Warranty.

       231.     PopSockets has established legitimate and substantial quality-control procedures

over PopSockets products.

       232.     PopSockets abides by these quality-control procedures and requires all Authorized

Sellers to abide by them as well.

       233.     PopSockets’ quality controls are material, as they protect consumers and prevent

them from receiving poor-quality products that could harm them. When a consumer considers

whether to purchase a product bearing the PopSockets Trademarks, the applicability of

PopSockets’ quality controls to the product is relevant to the consumer’s purchasing decision.

       234.     The products Defendants sell bearing the PopSockets Trademarks are not subject

to, do not abide by, and interfere with PopSockets’ quality controls and customer-service

requirements.

       235.     Because the products Defendants sell bearing the PopSockets Trademarks do not

come with the Warranty, and are not subject to, do not abide by, and interfere with PopSockets’

quality controls and customer-service requirements, the products Defendants sell are materially

different from genuine PopSockets products sold by Authorized Sellers.

       236.     Because the products Defendants sell bearing the PopSockets Trademarks are

materially different from PopSockets products sold by Authorized Sellers, the products Defendants

sell are not genuine PopSockets products.




                                               49
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 50 of 63




       237.    Defendants’ unauthorized sale of products bearing the PopSockets Trademarks

interferes with PopSockets’ quality controls and its ability to exercise quality control over products

bearing the PopSockets Trademarks.

       238.    Defendants’ unauthorized sale of products bearing the PopSockets Trademarks is

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are subject to, and

abide by, PopSockets’ quality controls when, in fact, they are not subject to them.

       239.    Defendants’ unauthorized sale of products bearing the PopSockets Trademarks is

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are genuine

PopSockets products when, in fact, they are not.

       240.    Defendants’ unauthorized sale of products bearing the PopSockets Trademarks is

likely to cause confusion, cause mistake, or deceive consumers because Defendants’ use of the

PopSockets Trademarks suggests that the products Defendants offer for sale are sponsored,

authorized, or otherwise connected with PopSockets when, in fact, they are not.

       241.    Defendants’ knowing and willful use of the PopSockets Trademarks in connection

with the unauthorized and illegal sale of products bearing the PopSockets Trademarks without

PopSockets’ consent infringes the PopSockets Trademarks and is contrary to honest practice in

industrial and commercial matters.

       242.    Defendants’ unauthorized use of the PopSockets Trademarks has infringed upon

and materially damaged the value of the PopSockets Trademarks, caused significant damage to

PopSockets’ business relations, and infringed the PopSockets Trademarks.


                                                 50
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 51 of 63




          243.   As a result of Defendants’ conduct, PopSockets has suffered, and continues to

suffer, immediate and irreparable harm. This immediate and irreparable harm includes damage to

brand goodwill when consumers receive poor-quality products and post negative reviews that will

remain on Amazon permanently, harming PopSockets’ reputation among consumers and

placement in search results.

          244.   PopSockets has also suffered, and continues to suffer, damages, including, but not

limited to, loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

          245.   PopSockets is also entitled to punitive damages because Defendants acted with

actual malice accompanied by a wanton and willful disregard of persons who foreseeably might

be harmed by their acts and omissions.

                                  FIFTH CAUSE OF ACTION
                                Common Law Unfair Competition

          246.   PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

          247.   PopSockets owns the PopSockets Trademarks.

          248.   The PopSockets Trademarks are valid and subsisting trademarks in full force and

effect.

          249.   The PopSockets Trademarks are distinctive and widely recognized by the

consuming public. PopSockets’ products are sold and purchased through its website and its

network of Authorized Sellers throughout the United States, including Colorado.

          250.   PopSockets is widely recognized as the designated source of goods bearing the

PopSockets Trademarks.



                                                 51
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 52 of 63




       251.     Defendants willfully and knowingly used, and continue to use, the PopSockets

Trademarks in commerce for purposes of selling products bearing the PopSockets Trademarks in

Colorado without PopSockets’ consent.

       252.     The products Defendants advertise and sell bearing the PopSockets Trademarks are

not authorized for sale by PopSockets.

       253.     The products Defendants sell bearing the PopSockets Trademarks do not come with

the Warranty.

       254.     PopSockets has established legitimate and substantial quality-control procedures

over PopSockets products.

       255.     PopSockets abides by these quality-control procedures and requires all of its

Authorized Sellers to abide by them as well.

       256.     PopSockets’ quality controls are legitimate and material, as they protect consumers

and prevent them from receiving poor-quality products that could harm them. When a consumer

considers whether to purchase a product bearing the PopSockets Trademarks, the applicability of

PopSockets’ quality controls to the product is relevant to the consumer’s purchasing decision.

       257.     The products Defendants advertise and sell bearing the PopSockets Trademarks are

not subject to, do not abide by, and interfere with PopSockets’ quality controls and customer

service requirements.

       258.     Because the products Defendants advertise and sell bearing the PopSockets

Trademarks do not come with the Warranty, and are not subject to, do not abide by, and interfere

with PopSockets’ quality controls and customer-service requirements, the products Defendants

sell are materially different from genuine PopSockets products sold by Authorized Sellers.


                                                52
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 53 of 63




           259.   Because the products Defendants advertise and sell bearing the PopSockets

Trademarks are materially different from PopSockets products sold by Authorized Sellers, the

products Defendants sell are not genuine PopSockets products.

           260.   Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks interferes with PopSockets’ quality controls and its ability to exercise

quality control over products bearing the PopSockets Trademarks.

           261.   Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

Defendants’ use of the PopSockets Trademarks suggests that the products Defendants offer for

sale are subject to, and abide by, PopSockets’ quality controls when, in fact, they are not.

           262.   Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

Defendants’ use of the PopSockets Trademarks suggests that the products Defendants offer for

sale are genuine PopSockets products when, in fact, they are not.

           263.   Defendants’ unauthorized advertisement and sale of products bearing the

PopSockets Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

Defendants’ use of the PopSockets Trademarks suggests that the products Defendants offer for

sale are sponsored by, authorized by, or otherwise connected with PopSockets when, in fact, they

are not.

           264.   Defendants’ unlawful actions constitute active misrepresentation as to the source

of the products they sell. These false representations tend to confuse customers and induce them

to believe that Defendants’ products are genuine PopSockets products when, in fact, they are not.


                                                 53
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 54 of 63




          265.   Defendants’ unauthorized sale of products bearing the PopSockets Trademarks and

unauthorized use of the PopSockets Trademarks in advertising infringes the PopSockets

Trademarks.

          266.   Defendants’ unauthorized use of the PopSockets Trademarks has materially

damaged the value of the PopSockets Trademarks, caused significant damage to PopSockets’

business relations, and infringed the PopSockets Trademarks.

          267.   As a result, PopSockets has suffered, and continues to suffer, immediate and

irreparable harm. PopSockets has also suffered, and continues to suffer, damages, including, but

not limited to, loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

          268.   PopSockets is also entitled to punitive damages because Defendants acted with

actual malice accompanied by a wanton and willful disregard of persons who foreseeably might

be harmed by their acts and omissions.

                                  SIXTH CAUSE OF ACTION
                                   Deceptive Trade Practices
                                       C.R.S. § 6-1-105

          269.   PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

          270.   PopSockets owns the PopSockets Trademarks.

          271.   The PopSockets Trademarks are valid and subsisting trademarks in full force and

effect.

          272.   Defendants willfully and knowingly used, and continue to use, the PopSockets

Trademarks in interstate commerce, including through their product listings on Amazon, for the




                                                  54
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 55 of 63




purpose of advertising, promoting, and selling products bearing the PopSockets Trademarks

without the consent of PopSockets.

       273.    Defendants’ advertisements and promotions of products unlawfully using the

PopSockets Trademarks have been disseminated to the relevant purchasing public.

       274.    Defendants use the PopSockets Trademarks with the intent that consumers will rely

on Defendants’ use of the PopSockets Trademarks and believe that Defendants are selling genuine

PopSockets products.

       275.    The products Defendants advertise, promote, and sell bearing the PopSockets

Trademarks are not authorized for sale by PopSockets.

       276.    The products Defendants advertise, promote, and sell bearing the PopSockets

Trademarks do not come with the Warranty.

       277.    PopSockets has established substantial quality-control procedures that genuine

PopSockets products must comply with.

       278.    PopSockets abides by these quality-control procedures and requires all Authorized

Sellers to abide by them as well.

       279.    PopSockets’ quality controls are legitimate and material, as they protect consumers

and prevent them from receiving poor-quality products that could harm them. When a consumer

considers whether to purchase a product bearing the PopSockets Trademarks, the applicability of

PopSockets’ quality controls to the product is relevant to the consumers’ purchasing decision.

       280.    The products Defendants advertise, promote, and sell bearing the PopSockets

Trademarks are not subject to, do not abide by, and interfere with PopSockets’ quality controls

and customer-service requirements.


                                               55
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 56 of 63




           281.   Because the products Defendants advertise, promote, and sell bearing the

PopSockets Trademarks do not come with the Warranty, and are not subject to, do not abide by,

and interfere with PopSockets’ quality controls and customer-service requirements, the products

Defendants sell are materially different from genuine PopSockets products sold by Authorized

Sellers.

           282.   Because the products Defendants advertise, promote, and sell bearing the

PopSockets Trademarks are materially different from PopSockets products sold by Authorized

Sellers, the products Defendants sell are not genuine PopSockets products.

           283.   Defendants’ unauthorized advertisement, promotion, and sale of products bearing

the PopSockets Trademarks interfere with PopSockets’ quality controls and ability to exercise

quality control over products bearing the PopSockets Trademarks.

           284.   Defendants’ unauthorized advertisement, promotion, and sale of products bearing

the PopSockets Trademarks are likely to cause confusion, cause mistake, or deceive consumers

because Defendants’ use of the PopSockets Trademarks suggests that the products Defendants

offer for sale are subject to, and abide by, PopSockets’ quality controls when, in fact, they do not.

           285.   Defendants’ unauthorized advertisement, promotion, and sale of products bearing

the PopSockets Trademarks are likely to cause confusion, cause mistake, or deceive consumers

because Defendants’ use of the PopSockets Trademarks suggests that the products Defendants

offer for sale are genuine PopSockets products when, in fact, they are not.

           286.   Defendants’ unauthorized advertisement, promotion, and sale of products bearing

the PopSockets Trademarks are likely to cause confusion, cause mistake, or deceive consumers

because Defendants’ use of the PopSockets Trademarks suggests that the products Defendants


                                                 56
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 57 of 63




offer for sale are sponsored by, authorized by, or otherwise connected with PopSockets when, in

fact, they are not.

        287.    Defendants’ unauthorized and deceptive use of the PopSockets Trademarks is

material and likely to influence customers to purchase the products Defendants sell, as consumers

are likely to believe that products Defendants advertise using the PopSockets Trademarks are

genuine PopSockets products that are subject to, and abide by, PopSockets’ quality-control

requirements and come with benefits associated with authentic PopSockets products when, in fact,

they do not.

        288.    Defendants’ unauthorized use of the PopSockets Trademarks in advertising, and

otherwise, infringes the PopSockets Trademarks.

        289.    Defendants’ use of the PopSockets Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the PopSockets Trademarks is a deceptive

trade practice under C.R.S. § 6-1-105.

        290.    As a result of Defendants’ conduct, PopSockets has suffered, and continues to

suffer, immediate and irreparable harm. This immediate and irreparable harm includes damage to

brand goodwill when consumers receive poor-quality products and post negative reviews that will

remain on Amazon permanently, harming PopSockets’ reputation among consumers and

placement in search results.

        291.    PopSockets has also suffered, and continues to suffer, damages, including but not

limited to, loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

        292.    Pursuant to C.R.S. § 6-1-113, PopSockets is entitled to an injunction enjoining

Defendants’ unlawful conduct, and an award of treble damages and attorneys’ fees and costs.


                                                 57
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 58 of 63




                             SEVENTH CAUSE OF ACTION
  Tortious Interference with Existing and/or Prospective Contracts and Business Relations

       293.      PopSockets re-alleges and incorporates the allegations set forth in the foregoing

paragraphs.

       294.      PopSockets products are sold exclusively through its website and its network of

Authorized Sellers

       295.      PopSockets has entered into agreements with its Authorized Sellers to sell

PopSockets products.       These agreements and the PopSockets Rules specifically prohibit

PopSockets’ Authorized Sellers from selling PopSockets products to unauthorized resellers, such

as Defendants.

       296.      Defendants are not Authorized Sellers of PopSockets products.

       297.      Defendants have sold products bearing the PopSockets Trademarks through their

“TexasDeals2” Amazon storefront.

       298.      PopSockets has not itself sold any PopSockets products to Defendants.

       299.      Based on these facts, it is plausible and a reasonable inference that Defendants have

purchased the products they are selling, and have resold, from one or more of PopSockets’

Authorized Sellers.

       300.      Defendants knew that the PopSockets Rules and PopSockets’ agreements with its

Authorized Sellers prohibit PopSockets’ Authorized Sellers from selling PopSockets products to

anyone who is not an Authorized Seller and who, such as Defendants, intends to resell the products.

       301.      Defendants were provided notice of this prohibition by at least February 22, 2019,

through the cease-and-desist letter they received from PopSockets’ attorneys.



                                                  58
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 59 of 63




        302.   Despite having knowledge of this prohibition, Defendants intentionally,

knowingly, and willfully interfered with PopSockets’ agreements with its Authorized Sellers by

inducing the Authorized Sellers to breach their agreements and sell products to Defendants so they

could unlawfully resell them on the Internet.

        303.   After being notified of this prohibition, Defendants intentionally induced one or

more of PopSockets’ Authorized Sellers to breach their agreements with PopSockets by continuing

to acquire products from PopSockets’ Authorized Sellers for the purpose of selling them on the

Internet.

        304.   Defendants acted with a wrongful purpose and employed wrongful means by

acquiring PopSockets products for the purpose of reselling those products on the Internet in

violation of the PopSockets Rules and PopSockets’ agreements with its Authorized Sellers.

Specifically, Defendants induced Authorized Sellers to breach their agreements with PopSockets

so that Defendants could unlawfully infringe upon and materially damage the value of the

PopSockets Trademarks by reselling the products they obtained from Authorized Sellers on the

Internet.

        305.   Because Defendants have refused to disclose how they have obtained the products

bearing the PopSockets Trademarks they have resold, PopSockets must take discovery in this

action to learn the specific identities of the Authorized Sellers that sold products to Defendants.

Defendants, however, know the sources of the PopSockets products they have obtained and the

basis for PopSockets’ claim of tortious interference. PopSockets’ agreements with its Authorized

Sellers are a specific class of contract that Defendants caused Authorized Sellers to breach when

they purchased products from Authorized Sellers for resale.


                                                59
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 60 of 63




       306.    Defendants were not justified in interfering with PopSockets’ agreements with its

Authorized Sellers and the PopSockets Rules.

       307.    Defendants’ actions have caused injury to PopSockets for which PopSockets is

entitled to compensatory damages in an amount to be proven at trial.

       308.    The injury to PopSockets is immediate and irreparable, as PopSockets’ reputation

and relationships have been damaged among both its consumers and Authorized Sellers.

       309.    PopSockets is also entitled to punitive damages because Defendants acted with

actual malice and accompanied by a wanton and willful disregard of persons who foreseeably

might be harmed by their acts and omissions.

                                     PRAYER FOR RELIEF

WHEREFORE, PopSockets prays for relief and judgment as follows:

       A.      Judgment in favor of PopSockets and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages, treble

damages, restitution, including disgorgement of profits, punitive damages, and pre-judgment and

post-judgment interest, as permitted by law;

       B.      Preliminary and permanent injunctions enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the Internet

                       or otherwise, all PopSockets products;




                                                  60
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 61 of 63




            ii)    Prohibiting the Enjoined Parties from using any of the PopSockets

                   Trademarks in any manner, including advertising on the Internet;

            iii)   Prohibiting the Enjoined Parties from importing, exporting, manufacturing,

                   producing, distributing, circulating, selling, offering to sell, advertising,

                   promoting, or displaying any and all PopSockets products as well as any

                   products bearing any of the PopSockets Trademarks;

            iv)    Prohibiting the Enjoined Parties from purchasing any PopSockets products

                   or any products bearing any PopSockets Trademarks for purposes of resale

                   from any PopSockets Authorized Sellers in violation of the contracts

                   between PopSockets and those Authorized Sellers, or otherwise inducing

                   PopSockets’ Authorized Sellers to breach their contracts with PopSockets;

            v)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                   moving, removing, concealing, or tampering with any records related to any

                   products sold by them which contain the PopSockets Trademarks,

                   including: invoices, correspondence with vendors and distributors, bank

                   records, account books, financial statements, purchase contracts, sales

                   receipts, and any other records that would reflect the source of the products

                   that Defendants have sold bearing these trademarks;

            vi)    Requiring the Enjoined Parties to take all action to remove from the

                   Enjoined Parties’ websites any reference to any of the PopSockets products,

                   or any of the PopSockets Trademarks;




                                            61
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 62 of 63




             vii)    Requiring the Enjoined Parties to take all action, including but not limited

                     to requesting removal from Internet search engines (such as Google,

                     Yahoo!, and Bing), to remove from the Internet any of the PopSockets

                     Trademarks which associate the PopSockets products or the PopSockets

                     Trademarks with the Enjoined Parties or the Enjoined Parties’ websites or

                     storefronts;

             viii)   Requiring the Enjoined Parties to take all action to remove unauthorized

                     PopSockets     Trademarks      from    the    Internet,    including   from

                     www.amazon.com;

      C.     An award of attorneys’ fees, costs, and expenses; and

      D.     Such other and further relief as the Court deems just, equitable and proper.

                                      JURY DEMAND

      PopSockets demands a trial by jury on all claims and issues so triable.




                                              62
Case 1:19-cv-01080-MEH Document 1 Filed 04/12/19 USDC Colorado Page 63 of 63




       Dated this 12th day of April, 2019.



                                             Respectfully submitted,

                                             /s/ Matthew Groves
                                             Groves Law, LLC
                                             281 S. Pearl St.
                                             Denver, CO 80209
                                             Phone: (303) 557-0199
                                             Email: matt@grovesllc.com

                                             William D. Kloss, Jr. (Ohio Bar No. 0040854)
                                             Vorys, Sater, Seymour and Pease LLP
                                             200 Public Square
                                             Suite 1400
                                             Cleveland, OH 44114-2327
                                             Phone: (216) 479-6175
                                             Email: wdklossjr@vorys.com


                                             Counsel for Plaintiff PopSockets LLC



Plaintiff’s Address:
5757 Central Ave.
Boulder, CO 80301




                                               63
